June 19, 2009

Mr. Hiram S. Sasser III
Liberty Legal Institute
903 East 18th Street, Suite 230
Plano, TX 75074

Mr. Carlos Villarreal
Hermansen, McKibben, Woolsey & Villarreal, L.L.P.
555 North Carancahua, Suite 1100
Corpus Christi, TX 78478
Mr. Michael Sean Royall
Gibson Dunn & Crutcher LLP
2100 McKinney, Suite 1100
Dallas, TX 75201-6911

RE:   Case Number:  06-0074
      Court of Appeals Number:  13-03-00727-CV
      Trial Court Number:  S-01-5735-CV-C

Style:      PASTOR RICK BARR AND PHILEMON HOMES, INC.
      v.
      CITY OF SINTON

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  The Motion to take Judicial  Notice
is granted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn  |
|   |Ms. Carmen Garza   |
|   |Ms. Allyson Newton |
|   |Ho                 |
|   |Mr. Jay Alan       |
|   |Sekulow            |
|   |Mr. Erik M.        |
|   |Zimmerman          |
|   |Ms. Loren Jacobson |
|   |Mr. Douglas Laycock|